                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.1 Page 1 of 9



                                                 1 MADAR LAW CORPORATION
                                                 2 Alex S. Madar, Esq. (SBN: 319745)
                                                   alex@madarlaw.net
                                                 3 14410 Via Venezia #1404
                                                 4 San Diego, CA 92129
                                                   Telephone: (858) 299-5879
                                                 5 Facsimile: (619) 354-7281
                                                 6
                                                   Attorneys for Plaintiff
                                                 7
                                                 8                      UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                 9
                                                                                         Case No.: '20CV0333 WQHMSB
                                                10 DON HILDRE, Individually and on
                                                    Behalf of All Others Similarly
Madar Law Corporation




                                                11 Situated,                             COMPLAINT FOR DAMAGES
                                                                                         AND INJUNCTIVE RELIEF
                        San Diego, California




                                                12                                       PURSUANT TO THE TELEPHONE
                                                                 Plaintiff,              CONSUMER PROTECTION ACT,
                                                13
                                                                    v.                   47 U.S.C. § 227, ET SEQ.
                                                14
                                                15 SUNLIGHT SOLAR, INC.,
                                                    DOES,                                JURY TRIAL DEMANDED
                                                16
                                                17                Defendants.
                                                18
                                                19                                      INTRODUCTION
                                                20      1.   Don Hildre (“Mr. Hildre” or “Plaintiff”) brings this Class Action Complaint
                                                21           for damages, injunctive relief, and any other available legal or equitable
                                                22           remedies, resulting from the illegal actions of Sunlight Solar, Inc.
                                                23           (“Sunlight Solar”, or “Defendant”), in negligently, and/or willfully
                                                24           contacting Plaintiff for marketing purposes on his cellular telephone, in
                                                25           violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
                                                26           seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as
                                                27           follows upon personal knowledge as to his own acts and experiences, and,
                                                28
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          1 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.2 Page 2 of 9



                                                1            as to all other matters, upon information and belief, including investigation
                                                2            conducted by his attorneys.
                                                3                                   JURISDICTION AND VENUE
                                                4       2.   This Court has federal question jurisdiction because this case arises out of
                                                5            violation of federal law. 47 U.S.C. § 227(b).
                                                6       3.   Venue is proper in the United States District Court for the Southern District
                                                7            of California pursuant to 18 U.S.C. § 1391(b) because a substantial part of
                                                8            the events and injury to the Plaintiff occurred within this judicial district.
                                                9                                             PARTIES
                                                10      4.   Plaintiff is, and at all times mentioned herein was, a citizen and resident of
Madar Law Corporation




                                                11           San Diego in the State of California.
                                                        5.   Plaintiff is, and at all times mentioned herein was, a “person” as defined by
                        San Diego, California




                                                12
                                                13           47 U.S.C. § 153(39).
                                                14      6.   Plaintiff is informed and believes, and thereon alleges, that Defendant
                                                15           Sunlight Solar is, and at all times mentioned herein was, a California
                                                16           corporation whose principal place of business is 1300 N. Johnson Ave,
                                                17           Suite 104, El Cajon, CA 92020.
                                                18      7.   Plaintiff is informed and believes, and thereon alleges, that Sunlight Solar
                                                19           is, and at all times mentioned herein was a “person,” as defined by 47
                                                20           U.S.C. § 153(39).
                                                21      8.   Sunlight Solar, a solar panel installation company, attempts to solicit solar
                                                22           power services to consumers through the use of electronic communication
                                                23           and telephone calls.
                                                24                                   FACTUAL ALLEGATIONS
                                                25      9.   At all times relevant, Defendants conducted business in the State of
                                                26           California and in the County and City of San Diego, within this judicial
                                                27           district.
                                                28
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          2 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.3 Page 3 of 9



                                                1       10.   At no time did Plaintiff ever enter into a business relationship with
                                                2             Defendant.
                                                3       11.   At no time did Plaintiff provide his current cellular telephone number to
                                                4             Defendant through any medium.
                                                5       12.   Plaintiff had never heard of Defendant prior to receiving the calls from
                                                6             them.
                                                7       13.   On or about January 27, 2020 at approximately 12:40 PM, Defendant
                                                8             contacted Plaintiff on his cellular telephone ending in “0059” from the
                                                9             telephone number (619) 768-2391 and identified themselves as “Sunlight
                                                10            Solar”.
Madar Law Corporation




                                                11      14.   Defendant called Mr. Plaintiff’s cellular telephone on this date, and
                                                              multiple other instances, in an effort to convince Plaintiff to purchase solar
                        San Diego, California




                                                12
                                                13            panels.
                                                14      15.   Each time Defendant called Plaintiff, there was a noticeable pause prior to
                                                15            the telemarketer coming onto the line.
                                                16      16.   Upon information and belief, the calls were placed via an “automatic
                                                17            telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1),
                                                18            and as prohibited by 47 U.S.C. § 227(b)(1)(A)(iii).
                                                19      17.   Despite Plaintiff’s many attempts to ignore and avoid Defendants’ calls,
                                                20            they continued to call Plaintiff several more times on his cellular telephone.
                                                21      18.   Upon information and belief, Defendant, or their agent, spoofs telephone
                                                22            numbers so that it cannot be traced and Defendants, or its agent’s, identity
                                                23            cannot be known.
                                                24      19.   Upon information and belief, this telephone dialing equipment used by
                                                25            Defendant, or their agent, has the capacity to store or produce telephone
                                                26            numbers to be called, using a random or sequential number generator.
                                                27
                                                28
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          3 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.4 Page 4 of 9



                                                1       20.   Upon information and belief, this telephone dialing equipment also has the
                                                2             capacity to dial telephone numbers stored in a database or as a list without
                                                3             human intervention.
                                                4       21.   The unwanted calls from Defendant caused Plaintiff to become annoyed
                                                5             and frustrated.
                                                6       22.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                                                7             invasion of a legally protected interest in privacy, which is specifically
                                                8             addressed and protected by the TCPA.
                                                9       23.   Defendant’s calls forced Plaintiff and other similarly situated class
                                                10            members to live without the utility of their cellular phones by occupying
Madar Law Corporation




                                                11            their cellular telephone with one or more unwanted calls, causing nuisance
                                                              and lost time.
                        San Diego, California




                                                12
                                                13      24.   The telephone number Defendant called was assigned to a cellular
                                                14            telephone service for which Plaintiff incurs a charge for cellular telephone
                                                15            service pursuant to 47 U.S.C. § 227(b)(1).
                                                16      25.   The calls to Plaintiff were not for emergency purposes as defined by 47
                                                17            U.S.C. § 227(b)(1)(A)(i).
                                                18      26.   Defendant’s calls to Plaintiff’s cellular telephone number were unsolicited
                                                19            by Plaintiff and were placed without Plaintiff’s prior express written
                                                20            consent or permission.
                                                21                                  CLASS ACTION ALLEGATIONS
                                                22      27.   Plaintiff brings this action on behalf of himself and on behalf of and Class
                                                23            Members of the proposed Class pursuant to Federal Rules of Civil
                                                24            Procedure 23(a) and (b)(3) and/or (b)(2).
                                                25      28.   Plaintiff proposes to represent the following Class consisting of and defined
                                                26            as follows:
                                                27
                                                                  All persons within the United States who received any
                                                28                telephone call(s) from Defendant or its agent(s) and/or
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          4 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.5 Page 5 of 9


                                                                  employee(s), not for an emergency purpose, on said person’s
                                                1
                                                                  cellular telephone, made through the use of any automatic
                                                2                 telephone dialing system or artificial or prerecorded voice
                                                                  without their consent in the four years prior the filing of this
                                                3
                                                                  Complaint.
                                                4
                                                        29.   Defendant and its employees or agents are excluded from the Class.
                                                5
                                                              Plaintiff does not know the number of members in the Class, but believes
                                                6
                                                              the Class members number in the several thousands, if not more. Thus, this
                                                7
                                                              matter should be certified as a Class action to assist in the expeditious
                                                8
                                                              litigation of this matter.
                                                9
                                                        30.   Plaintiff and members of the Class were harmed by the acts of Defendant
                                                10
                                                              in at least the following ways: Defendant, either directly or through its
Madar Law Corporation




                                                11
                                                              agents, illegally contacted Plaintiff and the Class members via their cellular
                        San Diego, California




                                                12
                                                              telephones by using an automatic telephone dialing system “ATDS”,
                                                13
                                                              thereby causing Plaintiff and the Class members to incur certain cellular
                                                14
                                                              telephone charges or reduce cellular telephone time for which Plaintiff and
                                                15
                                                              the Class members previously paid, and invading the privacy of said
                                                16
                                                              Plaintiff and the Class members. Plaintiff and the Class members were
                                                17
                                                              damaged thereby.
                                                18
                                                        31.   This suit seeks only damages and injunctive relief for recovery of economic
                                                19
                                                              injury on behalf of the Class and it expressly is not intended to request any
                                                20
                                                              recovery for personal injury and claims related thereto. Plaintiff reserves
                                                21
                                                              the right to expand the Class definition to seek recovery on behalf of
                                                22
                                                              additional persons as warranted as facts are learned in further investigation
                                                23
                                                              and discovery.
                                                24
                                                        32.   The joinder of the Class members is impractical and the disposition of their
                                                25
                                                              claims in the Class action will provide substantial benefits both to the
                                                26
                                                              parties and to the court. The Class can be identified through Defendant’s
                                                27
                                                              records or Defendant’s agents’ records.
                                                28
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          5 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.6 Page 6 of 9



                                                1       33.   There is a well-defined community of interest in the questions of law and
                                                2             fact involved affecting the parties to be represented. The questions of law
                                                3             and fact to the Class predominate over questions which may affect
                                                4             individual Class members, including the following:
                                                5               i.     Whether, in the four years prior to the filing of the complaint,
                                                6                      Defendant or its agent(s) placed any marketing calls and artificial
                                                7                      or prerecorded voice messages to the Class (other than a message
                                                8                      made for emergency purposes or made with the prior express
                                                9                      consent of the called party) using any automatic telephone dialing
                                                10                     system to any telephone number assigned to a cellular telephone
Madar Law Corporation




                                                11                     service;
                                                               ii.     Whether Plaintiff and the Class members were damaged thereby,
                        San Diego, California




                                                12
                                                13                     and the extent of damages for such violation; and
                                                14            iii.     Whether Defendant and its agents should be enjoined from
                                                15                     engaging in such conduct in the future.
                                                16      34.   As a person that received at least one marketing call via an ATDS and/or
                                                17            an artificial or prerecorded voice message to their cell phones without
                                                18            Plaintiff’s prior express written consent, Plaintiff is asserting claims that
                                                19            are typical of the Class. Plaintiff will fairly and adequately represent and
                                                20            protect the interests of the Class in that Plaintiff has no interests
                                                21            antagonistic to any member of the Class.
                                                22     35.    Plaintiff and the members of the Class have all suffered irreparable harm as
                                                23            a result of Defendant’s unlawful and wrongful conduct. Absent a class
                                                24            action, the Class will continue to face the potential for irreparable harm. In
                                                25            addition, these violations of law will be allowed to proceed without remedy
                                                26            and Defendant will likely continue such illegal conduct. Because of the
                                                27            size of the individual Class member’s claims, few, if any, Class members
                                                28            could afford to seek legal redress for the wrongs complained of herein.
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          6 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.7 Page 7 of 9



                                                1      36.   Plaintiff has retained counsel experienced in handling class action claims
                                                2            and claims involving violations of the Telephone Consumer Protection Act.
                                                3      37.   A class action is a superior method for the fair and efficient adjudication of
                                                4            this controversy. Class-wide damages are essential to induce Defendant to
                                                5            comply with federal and California law. The interest of Class members in
                                                6            individually controlling the prosecution of separate claims against
                                                7            Defendant is small because the maximum statutory damages in an
                                                8            individual action for violation of privacy are minimal. Management of these
                                                9            claims is likely to present significantly fewer difficulties than those
                                                10           presented in many class claims.
Madar Law Corporation




                                                11     38.   Defendant has acted on grounds generally applicable to the Class, thereby
                                                             making appropriate final injunctive relief and corresponding declaratory
                        San Diego, California




                                                12
                                                13           relief with respect to the Class as a whole.
                                                14                               FIRST CAUSE OF ACTION
                                                                              NEGLIGENT VIOLATIONS OF THE
                                                15
                                                                           TELEPHONE CONSUMER PROTECTION ACT
                                                16                                47 U.S.C. § 227 ET SEQ.
                                                17     39.   Plaintiff incorporates by reference all of the above paragraphs of this
                                                18           Complaint as though fully stated herein.
                                                19     40.   Defendant’s repeated calls to Plaintiff’s cellular phone without any prior
                                                20           express consent constitute numerous and multiple negligent violations of
                                                21           the TCPA, including but not limited to each and every one of the above-
                                                22           cited provisions of 47 U.S.C. § 227, et seq.
                                                23     41.   As a result of Defendant’s, and Defendant’s agents’ negligent violations of
                                                24           47 U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award of
                                                25           $500.00 in statutory damages, for each and every violation, pursuant to 47
                                                26           U.S.C. § 227(b)(3)(B).
                                                27     42.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                                28           prohibiting such conduct in the future.
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          7 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.8 Page 8 of 9



                                                1                                   SECOND CAUSE OF ACTION
                                                2                          KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                                                             TELEPHONE CONSUMER PROTECTION ACT
                                                3                                    47 U.S.C. § 227 ET SEQ.
                                                4
                                                5      43.       Plaintiff incorporates by reference all of the above paragraphs of this
                                                6                Complaint as though fully stated herein.
                                                7      44.       Defendant made repeated telephone calls to Plaintiff’s cellular telephone
                                                8                without being in any business relationship or contract.
                                                9      45.       Defendant’s actions constitute numerous and multiple knowing and/or
                                                10               willful violations of the TCPA, including, but not limited to, each and every
Madar Law Corporation




                                                11               one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                                       46.       As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
                        San Diego, California




                                                12
                                                13               § 227, et seq., Plaintiff and each of the Class members are entitled to treble
                                                14               damages, as provided by statute, up to $1,500.00, for each and every
                                                15               violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                                16               227(b)(3)(C).
                                                17     47.       Plaintiff and the Class members are also entitled to and seek injunctive
                                                18               relief prohibiting such conduct in the future.
                                                19                                         PRAYER FOR RELIEF
                                                20     48.       Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and
                                                21               the Class members the following relief against Defendants:
                                                22                       FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION
                                                23                               OF THE TCPA, 47 U.S.C. § 227 ET SEQ.

                                                24           •     As a result of Defendant and Defendant’s agent’s negligent violations of
                                                25                 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class member
                                                26                 $500.00 in statutory damages, for each and every violation, pursuant to
                                                27                 47 U.S.C. § 227(b)(3)(B).
                                                28
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          8 OF 9
                                                     Case 3:20-cv-00333-WQH-MSB Document 1 Filed 02/21/20 PageID.9 Page 9 of 9



                                                 1         •    Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
                                                 2              prohibiting such conduct in the future.
                                                 3         •    Costs of suit.
                                                 4         •    Attorneys’ fees pursuant to, inter alia, the common fund doctrine.
                                                 5         •    Any other relief the Court may deem just and proper.
                                                 6          SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL VIOLATION
                                                 7                               OF THE TCPA, 47 U.S.C. § 227 ET SEQ.

                                                 8         •    As a result of Defendant and Defendant’s agent’s willful and/or knowing
                                                 9              violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each
                                                10              Class member treble damages, as provided by statute, up to $1,500.00 for
Madar Law Corporation




                                                11              each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
                                                                U.S.C. § 227(b)(3)(C).
                        San Diego, California




                                                12
                                                13         •    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                                14              conduct in the future.
                                                15              • Costs of suit.
                                                16              • Attorneys’ fees pursuant to, inter alia, the common fund doctrine.
                                                17              • Any other relief the Court may deem just and proper.
                                                18
                                                19                                         TRIAL BY JURY
                                                20     49. Pursuant to the seventh amendment to the Constitution of the United States of
                                                21        America, Plaintiff is entitled to, and demands, a trial by jury.
                                                22
                                                23 Date: February 21, 2020                         Madar Law Corporation
                                                24
                                                                                                   By: _/s Alex S. Madar______
                                                25                                                        alex@madarlaw.net
                                                26                                                        Alex S. Madar
                                                                                                          Attorneys for Plaintiff
                                                27
                                                28
                                                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          9 OF 9
